Citation Nr: 0604501	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-34 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals, gunshot wound (GSW) of the left groin.  

3.  Entitlement to an increase (compensable) rating for 
psoriasis of the forearm.  

4.  Entitlement to service connection for right leg pain.  

5.  Entitlement to service connection for right shoulder 
pain.  

6. Entitlement to service connection for right elbow joint 
pain.  

7.  Entitlement to service connection for left elbow joint 
pain.  

8.  Entitlement to service connection for low back pain.  

9.  Entitlement to service connection for right upper arm 
pain.  

10.  Entitlement to service connection for right chest wall 
pain.  

11.  Entitlement to service connection for left leg pain.  

12.  Entitlement to service connection for a left wrist 
sprain.  

13.  Entitlement to service connection for residuals, injury 
of left ring finger.  

14.  Entitlement to service connection for right second 
finger pain with metallic fragments.  

15.  Entitlement to service connection for anemia.  

16.  Entitlement to service connection for decreased vision.  

17.  Entitlement to service connection for a skin condition, 
also claimed as a scalp condition, rash of the legs, stomach, 
and lesions of the right thigh.  

18.  Entitlement to service connection for depressive 
neurosis.  

19.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

20.  Entitlement to service connection for calcium build up 
in the knees.  

21.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for frostbite of the 
hands.  






REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
May 1980 and again from July 1981 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record in the 
claims file.  

During the April 2005 Travel Board hearing, the veteran 
withdrew his claims for entitlement to service connection for 
headaches, overdose due to NyQuil, knee replacement, hip 
replacement, upper respiratory infection, and degenerative 
changes of the spine.  Therefore, these issues are not 
reflected on the title page.  

Also, during the hearing, the veteran submitted additional 
medical evidence with a waiver of initial RO consideration.  
The Board accepts the additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.800 (2005).  

The issues of entitlement to an increased rating for asthma, 
and psoriasis of the forearm, and entitlement to service 
connection for a skin condition, also claimed as a scalp 
condition, rash on the legs, stomach, chest and lesions of 
the right thigh being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  There is no competent medical evidence that the veteran 
has a disability of pain of the right leg, right shoulder, 
right elbow joint, left elbow joint, low back, right upper 
arm, right chest wall, right 2nd finger, and left leg related 
to his active service.  

3. There is no competent medical evidence that the veteran 
presently has a disability of calcium build up of the knees 
related to his active service.   

4.  The veteran was seen on one occasion in service for 
injury of the left ring finger which resolved without 
residual disability.  

5.  There is no competent medical evidence that the veteran 
has residuals, injury of left ring finger related to his 
active service.  

6.  The veteran was seen on one occasion in service for a 
left wrist sprain which resolved without residual disability.  

7.  There is no competent medical evidence that the veteran 
has residuals, left wrist sprain, related to his active 
service.  

8.  There is no competent medical evidence that the veteran 
presently has a disability of anemia related to his active 
service.  

9.  The veteran's presbyopia (claimed as decreased vision) is 
not a disease for VA purposes.  

10.  There is no competent medical evidence that the veteran 
has depressive neurosis related to his active service.  

11.  The veteran did not serve in combat.  

12.  The record contains no credible supporting evidence of 
inservice stressors.  

13.  The veteran does not have PTSD associated with service.  

14.  Service connection for frostbite of the hands was denied 
by rating decision of October 1993, and the denial was not 
appealed.  

15.  Evidence submitted since the October 1993 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for frostbite 
of the hands.  

16.  The veteran's GSW of the left groin is productive of no 
limitation of motion or other residuals to Muscle Group XIII.  


CONCLUSIONS OF LAW

1.  Disability resulting in pain of the right leg, right 
shoulder, right elbow joint, left elbow, joint, low back, 
right upper arm, right chest wall, right 2nd finger, and left 
leg was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  Calcium build up of the knees, residuals, injury of the 
left ring finger, residuals, left wrist sprain, anemia, 
presbyopia, depressive neurosis, nor PTSD were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  

3.  The October 1993 rating decision which denied service 
connection for frostbite of the hands is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

4.  Evidence submitted subsequent to the October 1993 denial 
of service connection for frostbite of the hands is not new 
and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2005).

5.  The criteria for a compensable rating for GSW of the left 
groin have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
7805, 5313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in March 2003 and May 2003 to submit 
substantiating information, and was informed of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for a service 
connection claim.  Apart from the letters, the rating 
decision on appeal, together with the statement of the case, 
and supplemental statement of the case (SSOC), adequately 
informed the claimant of the type of evidence needed to 
substantiate his claims, as well as provided him with 
additional opportunities to submit further evidence.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
This was accomplished in this case.  The Board concludes, 
therefore, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify 
before the undersigned Acting Veterans Law Judge, at Travel 
Board hearing in April 2005, and he did so.  The claimant has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran asserts that service connection is warranted for 
pain of the right leg, right shoulder, right elbow joint, 
left elbow joint, low back, right upper arm, right chest 
wall, left leg, right second finger, calcium of the knees, 
left ring finger, and left wrist based upon service 
incurrence.  

In April 1972, the veteran complained of right knee pain.  He 
injured his right leg and right shoulder in November 1972.  
Pulled muscles, abrasion and contusions were diagnosed.  He 
was provided PHisoHex, Wintergreen, and told to use heat.  In 
April 1973, he complained of knee pain and the examiner 
indicated that there could be calcium build up in the knees.  
Wet heat, aspirin, and exercise were recommended.  In 
November 1976, he asserted that his low back hurt for several 
years without any sustained trauma.  X-rays performed in 
connection with the low back complaints proved normal.  In 
November 1977, the veteran sustained an injury of the 
proximal interphalangeal joint (PIP) of the left ring finger.  
X-rays showed no fracture.  In October 1992, he complained of 
left wrist pain of one week duration after falling during a 
PT run with his arms extended.  Physical examination revealed 
pain in the PIP joint to the medial aspect of the left wrist.  
There was no edema, erythema, or ecchymosis of the left 
wrist.  He had 3/5 grip strength due to pain in the left 
wrist.  X-rays were negative.  The assessment was sprained 
left wrist.  The wrist was wrapped in an Ace bandage, the 
veteran was given Motrin for pain, and he was informed to do 
no pushups or lifting with the left hand for one week.  There 
were complaints on occasion during service regarding chest 
wall pain as a symptom of the veteran's asthma or bronchitis.  
There were no findings, treatment, or diagnosis in service 
for right elbow joint, right upper arm, left leg, and right 
second finger.  

On separation examination in January 1993, it was noted that 
the veteran had fallen and had left elbow pain that was 
resolving.  None of the other aforementioned disabilities 
were noted.  Clinical evaluation of the spine, upper 
extremities, and lower extremities proved normal.  

After service, there had been no findings, treatment, or 
diagnoses related to the aforementioned claimed disabilities.  
During the veteran's Travel Board hearing of April 2005, the 
veteran testified that he had not been examined or diagnosed 
by any physician with a disability of the aforementioned 
complaints.  He, himself, only associated the pain of the 
various areas to service.  Pain does not, by itself, without 
a diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir 2001).  

Further, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of any 
disability related to the veteran's right leg, right 
shoulder, right elbow joint, left elbow joint, low back, 
right upper arm, right chest wall, left leg, right second 
finger, knees, left ring finger or left wrist.  Based on the 
foregoing, service connection is not warranted for any of the 
aforementioned disabilities.  

As for the veteran's claim for decreased vision, the veteran 
was noted to wear glasses as early as 1981 in service.  In 
October 1991, he was seen for a weak prescription and in 
November 1992, he was seen for a prescription change.  A 
diagnosis of presbyopia was made.  Presbyopia is a type of 
hyperopia, a refractive error, "a visual condition that 
becomes apparent especially in middle age and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 64 
(1992).  Hyperopia is an error of refraction of the eye, in 
which rays of light entering the eye are brought into focus 
behind the retina, as a result of the eyeball being too short 
from front to back.  Dorland's Illustrated Medical Dictionary 
1349 (28th ed. 1994).  

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996);  Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510.  

As noted above, while service connection cannot be granted 
for the symptoms, of "decreased vision," if there is 
medical evidence which establishes that the veteran has 
decreased vision as a symptom of any service-connected 
disability, "decreased vision" may be compensated through 
the disability evaluation assigned for the service-connected 
disability to which the decreased vision is attributed.  

The medical evidence of record does not show that the 
veteran's presbyopia was associated with any disability 
attributable to service.  To the extent that the veteran has 
"decreased vision" due to presbyopia or refractive error 
and those conditions are considered to be developmental and 
are not disabilities based on VA law, service connection can 
not be granted for this condition in this regard.  

As for the veteran's claim for service connection for anemia, 
service medical records show that the veteran was seen in 
service in September 1981 for testing to rule out iron 
deficiency anemia.  At that time, it was noted that he had 
mild microcytic anemia.  No other findings or diagnosis 
related to anemia was noted in the service medical records.  
After service, it was shown in his VA outpatient treatment 
records in February 2000 and May 2004 that the veteran had 
microcytic anemia.  In the May 2004 outpatient treatment 
records, the examiner indicated that the microcytic anemia 
was possibly secondary to the veteran's external hemorrhoids.  
The veteran also testified at Travel Board hearing in 
April 2005, that he was diagnosed with anemia after he had 
been on active duty approximately eight years.  He stated 
that when he sustained a cut of any kind and bled, he did not 
heal.  He maintained that this still occurs to date.  

After a total review of the record, it was noted on one 
occasion in 1981 that the veteran had mild microcytic anemia 
in service.  There was no record that he was treated for 
such.  On separation examination in January 1993, there were 
no findings, treatment, or diagnosis related to anemia.  The 
next findings related to microcytic anemia was in 2000, many 
years after service discharge.  In 2004, a VA outpatient 
treatment examiner indicated that the veteran had microcytic 
anemia that could possibly be related to hemorrhoids.  At no 
time in the record is there any evidence that the veteran was 
treated with a disability as it relates to microcytic anemia.  
No one, except the veteran, has attributed the diagnosis that 
the veteran presently has of microcytic anemia to an event in 
service.  It is well established that laypersons cannot 
provide testimony when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, since the veteran has not presented medical evidence 
linking his present diagnosis of microcytic anemia to active 
service, there is no basis for awarding service connection 
for anemia.  

The veteran claims that he has depressive neurosis due to 
active service.  Service medical records show that in 
January 1975, the veteran was admitted to the hospital after 
being shot by his wife in the groin with a 22 caliber pistol.  
While hospitalized, he was referred to psychiatric services, 
and he was diagnosed with mild depressive neurosis, 
manifested by depressed mood.  He was found to have attempted 
to overdose on NyQuil and was noted to have stresses 
involving marital conflicts.  There were no other findings 
during service relating to a psychiatric condition.  On 
separation from service examination, he was clinically 
evaluated as psychiatrically normal.  

Since service, there are no findings, treatment, or diagnosis 
related to depression or any other psychiatric condition.  
The veteran himself testified at his April 2005 Travel Board 
hearing that he had not been diagnosed with depressive 
neurosis.  Again, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer.  Since there is no current evidence 
of depressive neurosis, service connection is not warranted.  

The veteran also has made a claim for service connection for 
PTSD.  He states that he is unable to sleep at night.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran does not indicate that he had any 
service in a combat zone.  The veteran claims that service 
connection is warranted for PTSD based upon his active 
service.  He testified at his April 2005 Travel Board hearing 
that his stressors were being away from home and two failed 
marriages.  He also testified that he had not been diagnosed 
with PTSD.  The only person who is indicating that the 
veteran has PTSD is the veteran himself.  It is well 
established that laypersons cannot provide testimony when an 
expert opinion is required.  See Espiritu.   Since the 
veteran has not been diagnosed with PTSD, there is no basis 
upon which to award service connection for the disorder.  See 
Brammer.  Therefore, service connection for PTSD is not 
warranted.  

III. New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for frostbite of the hands was denied by 
rating decision of October 1993. The basis of the denial for 
frostbite was that there was no evidence indicating frostbite 
in service.  The veteran was sent notice of the denial in an 
October 1993 letter, however, he did not appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the October 1993 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection.  The only evidence 
submitted to the record since the October 1993 denial were VA 
medical records which were unrelated to frostbite and the 
veteran's hearing testimony in April 2005, which indicates, 
in pertinent part, that there is no medical evidence showing 
that he had frostbite attributable to service.  None of this 
evidence shows any link between the claimed frostbite of the 
hands and service.  The only evidence linking frostbite to 
service is the veteran's statement of such.  The veteran's 
contention regarding the cause of his disability is not 
probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the petition to reopen the claim for 
service connection for frostbite of the hands is denied.

IV.  GSW- left forearm

The veteran contends that the residuals of a GSW, left groin 
are more severe than the current evaluation reflects.  The 
veteran maintains that he has swelling of the groin area on a 
daily basis.  

Although the present level of disability is of primary 
concern to the Board's evaluation of the claim, service 
medical records, show that the veteran sustained a GSW of the 
left groin when he was shot in January 1975 by his wife with 
a 22 caliber pistol.  He was observed on the surgery service 
and his vital signs were noted to be stable with no 
complications from the GSW.  There was an entrance wound in 
the left inguinal area above the inguinal ligament.  There 
was some swelling of the left spermatic cord.  He was 
discharged to duty after one week of convalescent leave.  The 
pertinent diagnosis was GSW, left groin area, without major 
artery or nerve involvement.  Separation examination of 
January 1993 showed no residuals in the groin area.  

In connection with the instant claim, the veteran underwent 
VA examination in May 2003.  The injury was described as a 
GSW of the left groin.  No surgery was performed.  The 
examiner indicated that the veteran had what sounded like 
some small abscesses that developed in that area and that he 
squeezed and relieved.  Physical examination revealed the 
veteran pointed to an area in the left groin area just 
lateral to where the scrotum joins the groin as the area of 
the entrance wound.  Apparently, there was no exit wound.  
The examiner was unable to identify a scar.  Palpation of the 
area revealed no tenderness.  The overlying skin was 
nonadherent.  The texture was smooth.  There was no elevation 
or depression in the area.  Since there was no scar, it could 
not be described as superficial, deep, or unstable.  There 
was no evidence of inflammation, edema, or keloid formation.  
The skin in that area was described to be of normal color.  
There was no induration or inflexibility of the skin in that 
area.  Motor and sensation in the left lower extremity was 
normal.  There was no inguinal hernia.  The motion of the 
left hip was normal.  A January 1999 x-ray was reviewed and 
revealed a 1.5 cm. metallic density which projected over the 
left hip.  The diagnosis was GSW to the left groin with no 
identifiable residuals.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7  

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

Under the provisions of 38 C.F.R. § 4.55:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b)  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  

(c)  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1)  In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned.  

(2)  In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated.  

(d)  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder.  

38 C.F.R. § 4.55.

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  

(b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:  

(1)  Slight disability of muscles--(i)  Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint. Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii)  History and complaint.  Service 
department record or other evidence of in- service 
treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small 
or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to 
the sound side.  

(3)  Moderately severe disability of muscles--(i)  Type 
of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
(ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

(4)  Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii)  History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D)  
Visible or measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of muscles.  (F)  
Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G)  Induration or 
atrophy of an entire muscle following simple piercing by 
a projectile.  

38 C.F.R. § 4.56.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  It has been held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  

The RO has assigned a noncompensable rating for the GSW wound 
of the left groin under Diagnostic Code 5313.  Diagnostic 
Code 5313 provides evaluations for disability of Muscle Group 
XIII.  The function of these muscles are as follows:  
Extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  Posterior thigh 
group:  Hamstring complex of 2-joint muscles:  (1) Biceps 
femoris;  (2) semimembranosus; (3) semitendinosus.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent), moderate (10 percent), moderately severe 
(30 percent), and severe (40 percent).  See 38 C.F.R. 4.73, 
Diagnostic Code 5313.  

After a thorough review of the evidence, the medical evidence 
of record provides no basis upon which the veteran's GSW of 
the left groin should warrant a compensable rating.  Although 
the veteran complains that there is swelling, there was no 
medical evidence that there was any residual apparent from 
the veteran's sustained GSW of the left groin.  The examiner 
was unable to even locate a scar in relation to the injury.  
Therefore, the GSW of the left groin can only be described as 
slight, warranting no more than a noncompensable rating.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's GSW of the 
left groin, as well as the current clinical manifestations of 
this disability and its effects on the veteran's earning 
capacity, as well as the effects upon his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Any functional 
impairment (of which there is none), that could be attributed 
to pain or weakness has also been considered, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along 
with all other pertinent aspects of 38 C.F.R. Parts 3 and 4.  

In sum, the Board concludes that a compensable evaluation for 
the veteran's GSW of the left groin under Muscle Group XIII, 
is not warranted.  


ORDER

Service connection for pain of the right leg; right shoulder; 
right elbow joint; left elbow joint; low back; right upper 
arm; right chest wall; left leg; and right second finger 
pain; left wrist sprain; left ring finger injury; anemia; 
decreased vision; depressive neurosis; calcium buildup in the 
knees; and PTSD is denied.  

New and material evidence not having been submitted, the 
claim for service connection for frostbite of the hands has 
not been reopened, and the appeal is therefore, denied.

A compensable rating for residuals of a gunshot wound of the 
left groin is denied.  





REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected asthma and psoriasis of the 
forearm are more severe than the current evaluation reflects.  

A review of the record reveals that the veteran has not been 
evaluated for his asthma since April 1994.  Additionally, he 
indicates that he is treated for this condition at the VA and 
at the Medical Center at Ft. Jackson, South Carolina.  As for 
his psoriasis of the forearm, the veteran claims that it 
never goes away.  He also has not had a recent examination 
for this disability.  The veteran should be provided VA 
examinations in connection with these claims in order that 
the evaluation of the disabilities are fully informed.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the veteran also seeks service connection for a 
skin condition, also claimed as a scalp condition, rash of 
the legs, stomach, and lesions of the right thigh.  He claims 
that this skin condition is the same condition as the 
psoriasis for which he is service-connected.  It is clear 
that the veteran presently has a skin condition of his 
forearm, however, it is not clear that the psoriasis for 
which he receives service connection is the same condition 
located in other areas of his body.  An examination with an 
opinion is necessary in this regard.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's 
treatment records, if any, not already of 
record from VA and the Medical Center at 
Ft. Jackson, South Carolina regarding 
treatment for skin conditions to include 
psoriasis, since 1993 and for asthma 
since 2002.   

2.  The veteran should be scheduled for a 
VA respiratory examination.  All 
indicated studies, to include a pulmonary 
function test, should be obtained.  The 
claims folder should be made available to 
the examiner prior to examination of the 
veteran.  

3.  The veteran should be scheduled for a 
VA dermatology examination.  All 
indicated studies should be performed.  
The examiner should indicate the 
percentage of the body affected by 
psoriasis and whether or not the veteran 
uses systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs to control his 
psoriasis.  The examiner should indicate 
whether it is used for a duration of six 
weeks or less during a twelve month 
period.  The claims folder should be made 
available to the examiner prior to 
examination of the veteran.  The examiner 
should also then provide an opinion as to 
whether the veteran's other claimed skin 
condition of the legs, scalp stomach, 
right thigh and/or lower leg is the same 
as the psoriasis of his forearm or 
whether it is at least as likely as not 
due to his active service, or proximately 
due to or aggravated by the service-
connected psoriasis.  A rationale should 
be provided for any opinion rendered.  

4.  Readjudicate the issue of an 
increased rating for asthma, and 
psoriasis of the forearm, and entitlement 
to service connection for a skin 
condition, also claimed as a scalp 
condition, rash of the legs, stomach, and 
lesions of the right thigh on a direct 
basis, or secondary to service-connected 
psoriasis.  The RO should also evaluate 
the skin claim in light of the findings 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


